Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication (0872641) to Masahiko (cited by Applicant).
Regarding independent claim 1, Masahiko discloses a drive member (2) that is configured to cause a wiper blade (1) to wipe a region of a windshield as a wiping operation, the region of the windshield including a to-be-imaged region of the windshield, the to-be-imaged region being included in a field of view of a camera (4) (See Abstract) which images a predefined imaging range near a vehicle through the windshield; and
a stop section (automatic stop signal) that is configured to stop the wiper blade (1) in an outside region in response to that an anomaly (contact point P3) that hinders the wiping operation occurs while the drive member (2) causes the wiper blade (1) to perform the wiping operation on the windshield, the outside region being a region of the windshield outside of the to-be-imaged region, wherein (See paragraph [0035]):
 a wiper motor having an output shaft (11) coupled to the wiper blade (1) (See paragraph [0020]), and
an electric power supply section (battery voltage; See paragraph [0021]) that is configured to supply electric power to the wiper motor (2) to cause the wiper blade (1) to perform the wiping operation; and
the stop section (5a) includes an anomaly detection section (6) that is configured to detect whether the anomaly occurs, and
a stop controller (5) that is configured to control the electric power supply section (battery voltage) to cause the wiper blade (1) to stop in the outside region in response to that the anomaly (contact point 3) is detected by the anomaly detection section (6).
Regarding claim 13,  Masahiko discloses a moving mechanism (3) that is configured to move the wiper blade (1) out of the to-be-imaged region in response to that the anomaly occurs.
Regarding independent claim 17, Masahiko discloses a drive member (2) that is configured to cause a wiper blade (1) to wipe a region of a windshield;
a camera (4) that is configured to image a predefined imaging range near a vehicle through the windshield, the predefined imaging range including a to-be-imaged region of the windshield, the region of a windshield to be wiped including the to-be-imaged region (See Abstract); and
a controller (5a) that is configured to stop the wiper blade (1) in an outside region (outside wiping angle) in response to that an anomaly that hinders the wiping operation occurs while the wiper blade (1) wipes the region of the windshield, the outside region being a region of the windshield outside of the to-be-imaged region, wherein:
 a motor having an output shaft (11) coupled to the wiper blade (1), 
and an electric power supply (battery voltage) that is configured to supply electric power to the wiper motor (2) to cause the wiper blade (1) to wipe the region of the windshield; and
the controller (5a) that is configured to detect whether the anomaly (contact point P3) occurs, and control the electric power supply section to cause the wiper blade (1) to stop in the outside region in response to that the anomaly is detected.
Allowable Subject Matter
2.	Claims 2-12, 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723